internal_revenue_service department of nee ot washington dc person to contact telephone number terry date jun uics i legend company a state b partnership c individual d individual e individual f federal_agency g plan xx settlement y court z consent order aa month date sec_2 month month date date date amount amount amount number gentlemen this is in response to the authorized representative in which you request several letter rulings under sec_162 sec_401 sec_402 sec_404 sec_415 and sec_4972 of the internal_revenue_code the following facts and representations support your ruling_request request for letter_ruling submitted on your behalf by your company a which has its principal office in state b adopted plan x effective date plan x is a defined_contribution_plan that provides for elective_deferrals under sec_401 of the internal_revenue_code and for discretionary employer contributions which your authorized representative asserts is qualified within the meaning of code sec_401 and its trust exempt from tax pursuant to code sec_501 a during month individual d the president of company a individual e the vice president of company a and individual f the director of finance of company a acting as management of company a directed the trustee of plan x to purchase number units of partnership c for a total cost of amount payable in eight installments over seven years plan x paid a total of amount which was less than amount prior to determining that the purchase was not economically feasible on one of the dates referenced in date sec_2 federal_agency g commenced an audit of plan x which resulted in its filing suit against company a with court z the suit alleged that company a individual d individual e and individual f breached their fiduciary duty with respect to plan x by purchasing units of partnership c for plan x the suit also indicated that company a was the administrator of plan x and that individuals d e and f were members of the plan x investment committee after discovery during month the parties to the above-referenced suit agreed to a settlement settlement y in which company a would make a restorative payment in the amount of amount to plan x on or before date amount is less than amount the settlement provided that amount would be credited on a pro_rata basis to the accounts of individuals who were plan x participants on date and who had interests in partnership c in their plan x account balances count z approved the settlement referenced above on the first day of month by entering consent order aa consent order aa provided in pertinent part that the amount restorative payment wouid be allocated on a pro_rata basis to the individual accounts of individuals who were plan participants on date consent order aa further provided that individuals d e and f were not to have any portion of amount allocated to their plan x accounts the amount restorative replacement payment has been made to plan x based on the above facts and representations you through your authorized representative request the following letter rulings 2d that the restorative replacement payment described above will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 or code sec_415 did not when made to plan x result in taxable_income to affected plan x participants or beneficiaries and will be deductible in full by company a pursuant to code sec_162 sec_404 of the code generally provides that contributions paid_by an employer to or under a plan if otherwise deductible are deductible under sec_404 subject_to the limitations under a sec_401 of the code generally provides that the contributions or benefits provided under a qualified_plan may not discriminate in favor of highly compensated employees whether or not contributions under a defined_contribution_plan are discriminatory is generally determined by comparing the amount of contributions allocated to accounts of highly compensated employees with the amount of contributions allocated to the accounts of nonhighly compensated employees sec_415 of the code generally limits the amount of contributions and other additions under a qualified defined contribution pian or tax deferred_annuity plan with respect to a participant for any year sec_4972 of the code imposes a ten percent excise_tax on the amount of the nondeductible_contributions made to any qualified_employer pian including a plan qualified under sec_401 on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_402 of the code generally provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall not be taxable to a participant until actually distributed to the participant generally amounts contributed to a qualified_retirement_plan are subject_to code sec_401 a and however payments to a defined_contribution_plan are not so subject if they are made by the employer in order to restore value to the plan that was lost due to actions which place the employer under a reasonable risk of liability for breach of fiduciary duty payments to a plan made by an employer pursuant to a department of labor order or to a court-approved settlement to restore lost value would generally be treated as restorative payments and not subject_to the code sections cited above however in general payments made by an employer to a plan to make up for lost value due to general market fluctuations would not be treated as restorative payments also payments made by an employer to a plan which result in different treatment for similarly situated plan participants would not be treated as restorative payments a determination as to whether plan payments in other circumstances may be treated as restorative payments will be based on all the facts presented as indicated above the restorative payment in this case was made by company a in response to the court z approved settlement of a suit filed against it by federal_agency g furthermore the restorative payment which company a made to plan x referenced above was allocated in a pro_rata manner as a result it both ensured that all of the affected participants in plan x recovered a portion of their account balances arid also placed them in a position similar to that in which they would have been in the absence of the actions referenced above in which plan x and individuals d e and f allegedly breached their fiduciary responsibility with respect to plan x by purchasing units of partnership c thus based on the facts and circumstances present in this case the service has determined that the payment made by company a constituted a restorative payment thus based on the above we conclude as follows with respect to your first three ruling requests that the restorative payment described above _ will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 or code sec_415 and did not when made to plan x result in taxabie income to affected plan x participants or their beneficiaries with respect to your fourth ruling_request code sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that give rise to the litigation were performed in the ordinary conduct of the taxpayer's business see eg revrul_78_210 1978_1_cb_39 and rev rui 1969_2_cb_22 also see 276_us_145 vil-2 c b in which the taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting the court held the attorney fees deductible because the lawsuit proximately resulted from the taxpayer's business to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductibie payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim's potential consequences on the taxpayer's business operation see 397_us_580 397_us_572 and 427_f2d_429 7th cir cert_denied 401_us_908 see also 372_us_39 in which the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense was a deductible business_expense the deductibility of an expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer's business or profit-seeking activities in general all facts pertaining to the controversy are examined to determine the true nature of the settlement payments 59_tc_708 under the origin of the claim test it may be proper to allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were actually advanced in litigation no court case has been found which deais with the treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsibility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers in 17_tc_675 acq 1952_1_cb_1 an officer and director of a bankrupt corporation was allowed to deduct a payment in settlement of a suit arising out of profits made by his wife from sales of the corporation's bonds the court held that the payment by the taxpayer of attorney fees and an additional_amount to a bondholders committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect the payor's business reputation see also revrul_69_581 1969_2_cb_25 which concluded that payment of liquidated_damages and attorney fees under the fair labor standards act were deductible by the employer in the present case the facts indicate that the restorative payment made to plan x by company a was made to resolve potential claims by federal_agency g against company a and individuals d e and f for breach of fiduciary duty incurred in the ordinary course of its trade_or_business there is no serious question of its business origin accordingly with respect to your fourth ruling_request we conclude as follows that the proposed replacement payment described above will be deductible in full by company a pursuant to code sec_162 as a result of its being paid to plan x this ruling letter is based on the assumption that plan x meets the applicable sec_401 of the code qualifications and that its related trust is tax-exempt within the meaning of sec_501 of the code no opinion is expressed as to the federal tax consequences of the transactions described above under any other provisions of the code additionally this ruling letter is based on company a's representations made herein that it entered into settlement agreement y and made the replacement payment described in this letter_ruling in order to resolve the claims of federal_agency g against company a and individuals d e and f the replacement payment company a becomes entitled to reimbursement for all or a portion of the replacement payment from an insurer or any other source then company a should include in income the amount of the reimbursement in accordance with its method_of_accounting if subsequent to the representations herein like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel furthermore no opinion is expressed as to the federal tax treatment of the above referenced proposed transaction under other sections of the code and regulations additionally no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by this ruling letter a copy of this ruling letter should be attached to the appropriate federal_income_tax return s for the taxable_year s in which the transaction is consummated finally in your ruling_request you referenced a civil penalty imposed by federal_agency g as a result of the actions described herein which civil penalty if waived by federal_agency g will be contributed to pian x this ruling_request does not address said civil penalty with respect to the civil penalty you are directed to revrul_79_148 1979_1_cb_93 which held under the origin of claim doctrine that the amount paid_by a taxpayer to a charitable_organization in satisfaction of a judgment condition of probation by a federal district was not deductible under sec_162 because the amount_paid was a fine for purposes of sec_162 pursuant to a power_of_attorney on file with this office a copy of this jetter ruling is being sent to your authorized representative sincerely yours ons manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
